Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-7-21 has been entered.
 
Status of Claims
Claims 1-20 has been reviewed and are addressed below.

Response to Amendment/Arguments
Applicant’s amendment filed on 4-7-21 has been entered and are addressed below.
Applicant’s arguments regarding the 101 rejection, that the claims are explicitly directed to computer systems and computer implemented methods that interact with patient monitoring systems to track alarm events by patient monitoring devices and systems, thus patent eligible according to prong 1. Examiner respectfully disagrees. Though the claims include devices to track certain events, such devices are used to 
Applicant argues that since this is used for tracking clinician time associated with patient monitoring alarms, it is directed to an improvement in patient monitoring and healthcare since it integrates the mental process into a practical application. Examiner respectfully disagrees. The limitation of determining a clinician usage for each alarm incident is part of the abstract idea since this is a limitation that performs calculation based on the interaction of the clinician and the system which is certain methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people.
Applicant’s arguments regarding the prior art is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to method, system and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 13 recite “ receive alarm events detected… obtaining physiological signals….”, “identify at least one incident group of two or more related alarm events for a respective patient”, “divide the alarm events….”, “determine a clinician time usage for each alarm incident…..”, “calculate a total time usage…”. 
The recited limitations, as drafted, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”,  “patient monitoring devices”, “patient monitoring system”, “location tracking system”, “incident module”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations 
The claims does not recite the additional element which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 87, where “the processing system 219 may include any one or more processing devices, such as one or more microprocessors, general purpose central processing units, application-specific processors, microcontrollers, or any other type of logic-based devices. The processing system 219 may also include circuitry that retrieves and executes software 237 from storage system 221. Processing system 219 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in executing program instructions, such as in the cloud-computing application described above”.
Paragraph 25 where “a patient monitoring system 1 may be a wireless system including one or more wireless sensing devices (e.g., 3a-3c), each measuring different physiological parameter data from a patient”.
Paragraph 27 where “Each sensing device 3a-3c contains one or more sensors 9a-9c for measuring physiological parameter data from a patient, and also includes a data acquisition device 10a-10c that receives the physiological parameter measurements from the sensors 9a-9c and transmits a parameter dataset based on those measurements to the hub 15 via communication link 11a-11c. The sensors 9a-9c may be connected to the respective data acquisition device 10a-10c by wired or wireless means. The sensors 9a-9c may be any sensors, leads, or other devices available in the art for sensing or detecting physiological information from a patient, which may include but are not limited to electrodes, lead wires, or available physiological measurement devices such as pressure sensors, flow sensors, temperature 


The claims does not recite the additional element which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-3, 5-12, 15-20  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 
With respect to claim 4 and 14 the limitation of tracking determining the clinician time usage for each alarm incident based on one or more clinician locations in a healthcare facility is similar to the abstract idea identified above. This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including  “location tracking system”, which is an additional element that is recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). Paragraph 68 recites “The identification receiver 46a, 46n may communicate with the host network via a separate receiver/transmitter (e.g., 48) that communicates with a respective receiver/transmitter 34 associated with the host network 30. Alternatively, one or more of the identification receivers 46a-46n may have a transmitter incorporated therein capable of transmitting the patient identifier and its own receiver identifier to a respective receiver/transmitter 34n associated with the host network 30. The patient identifier is communicated to the host network 30 via a respective communication link 49a-49n, which may be by any wireless or wired means and according to any communication protocol. For example, communication may be via a Wi-Fi network for the care facility, or by a dedicated wireless network for the location tracking system 40. For example, in certain embodiments the location tracking system 40 may employ one or more wireless local area networks (WLANs) situated throughout a care facility. In other embodiments, the devices on the location tracking system 40 may utilize the (WMTS) spectrum. Alternatively or additionally, communication between the identification receivers 46a, 46n and the host network 30 may be via a publish-subscribe messaging pattern, or model. In such an embodiment, the identification receivers 46a, 46n may publish information, and the host network 30 may subscribe to the published "messages" from the identification receivers 46a, 46n, or vice versa”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (2013/0267791) in view of Boyer (2017/0367662).
With respect to claim 1 Halperin teaches a healthcare resource tracking system comprising: 
a processor; 
an incident analysis module executable on the processor to: 

determine a clinician time usage for each alarm incident, wherein the clinician time usage is an amount of time required of one or more clinicians to attend to the one or more alarm events in the alarm incident (Halperin paragraph 111); and 
calculate a total time usage over the time period based on the clinician time usage (Halperin paragraph 77).
Halperin does not teach identify at least one incident group of two or more related alarm events from at least two patient monitoring devices in the patient monitoring system for a respective patient.
Halperin does not explicitly teach divide the alarm events for each patient into alarm incidents, wherein at least one alarm incident includes the at least one group incident group.
Boyer teaches Patient 105-c may be monitored by multiple medical devices 110-c, 110-d, and 110-e. As shown, medical device 110-c is directly attached to patient 105-c and may monitor a physiological parameter of the patient 105-c. Medical devices 110-d and 110-e may indirectly monitor other parameters of the patient 105-c. While each of medical devices 110-c, 110-d, and 110-e may measure different parameters of the patient 105-c, in some cases, medical devices 110-c, 110-d, and 110-e may be used in conjunction with one another to monitor one or more parameters associated with the patient 105-c (Boyer paragraph 27) which reads on the at least two patient monitoring devices in the patient monitoring system.

One of ordinary skill in the art would have found it obvious to combine the teachings of Halperin with Boyer with the motivation of discerning relevant information and responsibilities more quickly and accurately (Boyer paragraph 15) 

Claim 14 is rejected as above.With respect to claim 5 Halperin teaches the system of claim 4, wherein the clinician 
Claim 15 is rejected as above.With respect to claim 6 Halperin teaches the system of claim 4, wherein the incident analysis module is further executable on the processor to determine the clinician time usage for each alarm incident based on one or more clinician availability indicators during the incident duration (Halperin paragraph 80).With respect to claim 7 Halperin teaches the system of claim 1, wherein the incident analysis module is further executable on the processor to: determine a clinician time usage for one or more nurse call events, where the nurse call event does not occur during an alarm incident; and calculate the total time usage based further on the clinician time usage for the one or more nurse call events (Halperin paragraph 189).
Claim 17 is rejected as above.With respect to claim 8 Halperin teaches the system of claim 7, wherein the total time usage is a per-patient total time usage for each patient based on the clinician time usage for each alarm incident for that patient and/or the clinician time usage for each nurse call event for that patient (Halperin paragraph 563).
Claim 16 is rejected as above.With respect to claim 9 Halperin teaches the system of claim 1, wherein the incident 
Claim 18 is rejected as above.With respect to claim 11 Halperin teaches the system of claim 7, wherein the total time usage is a per-clinician total time usage based on the clinician time usage for each alarm incident for all patients associated with that clinician and the clinician time usage for each nurse call event for all patients associated with that clinician (Halperin paragraph 563).
Claim 19 is rejected as above.With respect to claim 12 Halperin teaches the system of claim 12, wherein the incident analysis module is further executable on the processor to: compare the per-clinician total time usage to a threshold clinician time value; and generate an overload alert if the per-clinician total time usage exceeds the threshold clinician time value (Halperin paragraph 452).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626